Citation Nr: 0120627	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-10 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to March 
1972.  He filed a claim for service connection for peripheral 
vascular disease in May 1997.  The Department of Veterans 
Affairs (VA) Regional Office (RO) denied the claim, and he 
appealed its decision.  


FINDING OF FACT

The veteran's peripheral vascular disease was not manifested 
during service or within one year of separation, and it is 
unrelated to any incident of service origin, including the 
lower extremity problems the veteran had in service and/or 
in-service tobacco use.


CONCLUSION OF LAW

Peripheral vascular disease was not incurred or aggravated in 
wartime service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of RO rating decisions, and that he was been 
provided a statement of the case and a supplemental statement 
of the case, informing him of the evidence necessary to 
substantiate his claim and of the criteria needed to be 
satisfied.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  The veteran indicated 
what treatment he received, and VA has made reasonable 
attempts to obtain all such treatment records and has given 
him notice of the results of its efforts.  All pertinent 
identified obtainable evidence which is necessary for a fair 
and impartial determination of the claim appears to be of 
record, and he has been advised as recently as July 2001 that 
he has the right to submit additional evidence.  There are of 
record service, VA, and private medical records relating to 
his claim as well as lay statements from relatives. 

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, VA's 
duties have been fulfilled.  Moreover, as the Board finds 
that the directives of VCAA have been complied with regarding 
VA's duties to notify and to assist the appellant, the Board 
finds that the appellant has not been prejudiced by the 
Board's consideration of the merits of his claim, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample process to provide evidence and 
argument in support of his claim.  In short, the Board finds 
that the veteran has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.


Factual background

Service medical records show that the veteran was evaluated 
for problems characterized as:  A twisted left knee in April 
1971, and on referral to an orthopedist in April 1971 it was 
assessed as a contusion of the left knee; a bump on his right 
foot from jumping into a foxhole and twisting his instep in 
May 1971, later in May 1971 characterized as a right foot 
extensor brevis digitorum muscle strain; knee pain which had 
been present all through basic training in June 1971; lesions 
of his feet due to boots rubbing them in June 1971; and sore 
feet in July 1971 said to be needing new boots.

On service discharge examination in December 1971, the 
veteran's lower extremities, feet, vascular system, and 
psychiatric status were normal.  

The veteran filed a claim for VA benefits in May 1994, on the 
basis of cardiovascular disease which he certified began in 
June 1985.

Private medical records from a Dr. McDermott dating from 
August 1985 to 1989 are of record.  They reveal treatment in 
June 1986 when the veteran stated that two years ago, he had 
hurt his back while carrying a heavy object.  Then in October 
1985, he had hurt his back again and saw a chiropractor for 
two months.  His legs had bothered him since October and the 
pain had been on and off.  Then, on the Monday before being 
seen in June 1986, had had moved a heavy object and hurt it 
again.  There was burning in the L5, S1 region.  Lumbar 
strain was the impression, with a back disc problem with 
bilateral sciatic radiculopathy to be ruled out.

The veteran was seen again by Dr. McDermott in July 1986, to 
review X-rays.  He expressed worries about his lower 
extremities.  

In December 1987, the veteran stated that he had bilateral 
hip pain and that his legs hurt and/or were numb.  It had 
gotten much worse, especially in the right leg.  Clinical 
findings were significant for an absence of dorsalis pedis 
and posterior tibialis pulses to palpation.  Another doctor 
was called and the veteran was referred for hospitalization.  

An April 1988 private medical record from Richard M. 
Gladding, M.D. indicates that the veteran had an aortic 
replacement with Y graft done in December 1987 after 
sustaining apparently a total occlusion of his distal aorta.  
He was a smoker.  The diagnoses were significant peripheral 
vascular disease of undetermined etiology -- rule out some 
form or arteritis; and continued occlusive disease most 
likely suggest on the right, demonstrated by claudication.  

The veteran has had additional surgery for peripheral 
vascular disease since then, both privately and by VA.

In October 1988, Joy Schectman, D.O., indicated that the 
veteran reported smoking three packs of cigarettes per day 
for the past year, and that prior to that, he had smoked one 
to two packs a day for about 12 years.  

According to an April 1994 teledictation of several 
physicians medical records by Lawrence D. Borish, D.O., when 
Dr. McDermott treated the veteran in June 1986, Dr. McDermott 
reported a loss of lumbar lordosis, unstable low back, and 
early lumbar arthrosis and chronic sprain, and recommended 
that vascular etiology be ruled out.  Then, later in June 
1986, an electromyogram was negative, and a CT Scan of the 
lumbar spine was negative.  An aortogram in December 1987 
revealed complete occlusion of the abdominal aorta and 
bilateral iliac arteries extending from just inferior to the 
renal arteries with reconstitution in the region of the 
common femoral arteries bilaterally.  

On VA examination in August 1994, peripheral vascular disease 
and chronic smoking were diagnosed.  

Statements from the veteran and his family members dating 
from 1997 to 1998 indicate that he had leg symptoms in 
service which he felt were due to peripheral vascular 
disease, and that he started smoking in service, had smoked 
ever since service, and had tried several times to quit but 
had not been successful.  His leg symptoms from peripheral 
vascular disease continued after service and evaded diagnosis 
until December 1987.  The veteran stated that his boots fit 
him fine in service.  However, his mother stated that he had 
written home during service complaining that his feet would 
swell and get tight in his boots from all the marching and 
training and that this had caused him to get sores rubbed on 
his feet, making it hard to go up stairs, and that he had 
requested another pair of boots.  

In July 1998, the veteran emailed the Institute for 
Reparative Medicine and Vascular Surgery.  He indicated that 
he was 44 years old now and was diagnosed with 
atherosclerotic peripheral vascular disease three days before 
his first surgery when he was 33.  He had been 17 years old 
when he enlisted in the army.  During service, he had a lot 
of problems with leg pain and muscle pain in the calves, and 
it seemed like he was always pulling a muscle in his knee or 
foot.  He also developed lesions on his feet which, at the 
time, he could not understand because his boots fit well.  He 
asked if those could have been symptoms of his 
atherosclerotic disease.  Lauri Ordway wrote back and asked 
him if he was a smoker currently and if he had been one when 
he had his first problems.  He replied that he started 
smoking several weeks after joining the army.  She replied:  
"Likely this is a progression of disease."

The veteran has also submitted information which he obtained 
from the worldwide web concerning the diagnosis, treatment, 
and possible causes of peripheral vascular disease.  In part, 
the information indicates that persons who smoke are at a 
higher risk for developing peripheral vascular disease.  

VA examinations were conducted in June and October 2000 by 
the same physician on both occasions, with the diagnosis 
being peripheral atherosclerotic disease.  After the first 
examination, the RO requested an opinion as to whether 
peripheral vascular disease was incurred or aggravated in 
active service, noting that the veteran was claiming that the 
disability was misdiagnosed in his service medical records.  
The physician indicated that he had reviewed the entire 
record of the veteran and could find no evidence that the 
veteran exhibited signs or symptoms of claudication prior to 
1985-1987.

Analysis

Service connection may be granted when there is disability 
present which was the result of disease or injury which was 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303 and 3.304 (2000).  There is a rebuttable 
presumption of service incurrence or aggravation of 
arteriosclerosis if it is manifested to a degree of 10 
percent within 1 year of discharge from a period of active 
service lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a), 1113 (West 1991 & Supp. 2001).  

In this case, the preponderance of the evidence shows that 
peripheral vascular disease was not manifest any earlier than 
1985 and that service connection is not warranted.  

The veteran indicated, in May 1994, that vascular disease 
began in 1985, when he had no monetary interest in indicating 
otherwise.  Moreover, burning pain in the groin and vascular 
etiology for pain was first suspected in the 1980's.  Also, 
the first time his dorsalis pedis and posterior tibialis 
pulses were found to be deficient was in 1987.  The veteran 
had treatment for lower extremity complaints in service which 
he had a treatment interest in honestly describing what he 
perceived the cause of them to be at that time and which 
appear to have been attributed at those times to other 
causes, by the skilled health care providers who observed him 
and recorded his history, complaints and clinical findings.  
His mother's statements as to his foot and leg problems in 
service are consistent, moreover, with what was reported in 
the service medical records than his late day version of the 
facts.  

Claudication or leg cramping on exertion was not among the 
complaints or clinical findings during service, and he was 
pertinently normal on service discharge examination.  

Peripheral vascular disease was not diagnosed in service or 
within a year of service discharge, and the VA physician who 
reviewed the veteran's entire claims folder in October 2000 
indicated essentially that although the veteran claimed that 
he had had symptoms of claudication in service, there were no 
symptoms of peripheral vascular disease prior to 1985.  That 
VA physician's opinion is much more persuasive evidence than 
the email correspondence from Lauri Ordway.  

The VA physician reviewed all of the evidence in the 
veteran's claims folder, whereas Dr. Ordway reviewed only 
history, which had been shaded by the veteran and was not the 
same as that reported in the service medical records.  The 
information in the service medical records appears accurate.  
Namely, the service medical records report that the veteran's 
foot complaints in service were related to poorly fitting 
boots, and the veteran's mother stated that that is what the 
veteran had told her also during service.  

Moreover, the service discharge examination was negative for 
evidence of peripheral vascular disease, and the record does 
not support chronicity of symptomatology since service 
discharge.  The records show no evidence of claudication in 
service or until 1985 at the earliest.  The Board finds that 
the opinion of the VA physician who reviewed all of the 
evidence of record before rendering his medical opinion as to 
the date of its onset is much more probative than the email 
opinion from Dr. Ordway.  

The Board has the duty to assess the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997).  Furthermore, in Caluza 
v. Brown, 7 Vet.App. 498 (1995), the Court noted:  "The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 415 S.E.2d 891, 
895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 
(Fed. Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of the 
difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 
813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony 
which was inconsistent with prior written statements).

After reviewing the evidence and arguments made, the Board 
views the veteran's assertions of peripheral vascular disease 
symptomatology in and ever since as less probative than the 
opinion of the skilled VA physician.  

Next, the veteran has raised the matter of service connection 
for peripheral vascular disease by way of arguing that he has 
a service incurred nicotine dependence disorder.  However, 
his psychiatric status was normal on service discharge 
examination, and there are other post-service medical records 
and examination reports of record which are conspicuously 
silent for a diagnosis of nicotine dependence disorder, much 
less one which had its onset in service.  While there is lay 
evidence to the effect that he has tried quitting, medical 
evidence is required to render an opinion that nicotine 
dependence exists.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  The service discharge examination report is a 
medical opinion which indicates that it did not exist in 
service.  There is no medical opinion to the contrary of 
record.  

In light of the fact that the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application, and the claim must be denied.  The 
doctrine is to the effect that when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  
Since the preponderance of the evidence is against the claim, 
it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-
54 (1990).  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Service connection for peripheral vascular disease is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

